Citation Nr: 1606031	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  06-20 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, other than pes planus or hallux valgus, to include degenerative arthritis (degenerative joint disease) and onychomycosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to August 1993.

This matter initially came before the Board of Veterans Appeals from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2013, the Board issued a decision denying this claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). Pursuant to a March 2014 Joint Motion for Remand (JMR), the Court entered an order in March 2014 vacating the May 2013 Board decision and remanding the case to the Board for compliance with the JMR.  The Board remanded the claim in May 2014 and February 2015.

As discussed below, the Board finds that there has not been substantial compliance with its prior remands and that the Board may not therefore proceed with a determination as to this issue at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The claim had been characterized as "entitlement to service connection for a bilateral foot disorder, other than pes planus, to include degenerative arthritis (degenerative joint disease), hallux valgus, and onychomycosis."  Subsequent to the last remand, the AOJ granted service connection and assigned separate rating for hallux valgus of each foot.  See May 2015 rating decision.  Therefore, the issue of service connection for hallux valgus is no longer before the Board and the issue has been recharacterized as noted on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As noted above, the Board has remanded this claim twice before since the March 2014 JMR.  The main obstacle has been obtaining an adequate medical opinion on whether the Veteran's degenerative arthritis (degenerative joint disease) and/or onychomycosis are aggravated by his service-connected pes planus.  The Veteran's representative has requested that the claim be remanded again because the medical opinions are inadequate.  The Board agrees. 

In a January 2016 Informal Hearing Presentation, the Veteran's accredited representative referred to evidentiary defects in the July 2014 VA examination and May 2015 addendum opinion.  The Board finds that the representative's contentions raise valid concerns regarding the adequacy of the opinion.  The issue of secondary service connection, having already been the subject of a Court JMR and two remands by this Board, stresses the importance of implementing the directives below.

Pursuant to the February 2015 remand, the Board requested, in part, the following: "The examiner should also specifically opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed bilateral foot disorder (to include degenerative arthritis, hallux valgus, and onychomycosis) was caused or aggravated, beyond the normal progression of the disease, by her service-connected pes planus."

In regards to the DJD, the examiner opined that the "DJD is mild and normal for age 54.  There is no causal link between mild DJD feet and mild pes planus."  With regard to onychomycosis, the examiner opined that "onychomycosis is a fungal infection with no causal link to pes planus.

The Board finds again that remand is necessary because the examiner, in finding that degenerative arthritis and onychomycosis were not caused by pes planus, failed to address whether the conditions were aggravated by the service-connected pes planus.

Therefore, to rectify the above-cited evidentiary defect, the case should be remanded for a new VA opinion concerning the etiology of the Veteran's claimed bilateral foot disorder, other than pes planus or hallux valgus, to include degenerative arthritis (degenerative joint disease) and onychomycosis based on a complete review of her claims file.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to a properly qualified VA examiner as to the current nature and likely etiology of the Veteran's bilateral feet conditions.

Based on the review of the record, the examiner is asked to address the following questions:

(a)  Whether it is at least as likely as not (i.e. probability of at least 50 percent) that any currently diagnosed degenerative arthritis (degenerative joint disease) of the feet is proximately due to (caused by) a service-connected disability, including pes planus or hallux valgus?

(b)  If (a) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed degenerative arthritis (degenerative joint disease) of the feet has been aggravated by a service-connected disability, including pes planus or hallux valgus?

(c)  Whether it is at least as likely as not (i.e. probability of at least 50 percent) that any currently diagnosed onychomycosis of the feet is proximately due to (caused by) a service-connected disability, including pes planus or hallux valgus?

(d)  If (c) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed onychomycosis of the feet has been aggravated by a service-connected disability, including pes planus or hallux valgus?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right knee disability (i.e., a baseline) before the onset of the aggravation.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Then, readjudicate the claim on appeal.  If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




